Exhibit 10.3

 

THE SHARES BEING SUBSCRIBED FOR HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE.  THERE
ARE RESTRICTIONS ON THE TRANSFERABILITY OF THE SHARES THAT ARE DESCRIBED IN THIS
SUBSCRIPTION AGREEMENT.

 

WOMENS3D, INC.

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is made as of February 16, 2011,
by and between Womens3D, Inc., a Delaware corporation (the “Company”), and
TechniScan, Inc., a Delaware corporation (the “Subscriber”).

 

1.                                       Subscription.  Subject to the terms and
conditions of this Agreement, the Subscriber hereby irrevocably subscribes for
and agrees to purchase from the Company two hundred thousand (200,000) shares
(the “Shares”) of the Company’s common stock, par value $0.001 per share (the
“Common Stock”), in exchange for the delivery of products and the product
development and testing and other services of TechniScan set forth in that
certain Product Development Agreement dated January 11, 2011 and between the
Company and Subscriber (the “PD Agreement”).

 

U.                                    Corporate Documents.  The Common Stock
entitles the registered holder thereof to the rights and privileges set forth in
the Certificate of Incorporation of the Company and the Bylaws of the Company. 
A copy of each of these documents, as in effect on the date of this Agreement,
has been made available to the Subscriber.

 

V.                                     Stock Certificate. The Company has
simultaneously issued to the Subscriber a stock certificate for the 200,000
Shares and will promptly reflect such issuance in the books and records of the
Company.

 

W.                                Acknowledgments.  The Subscriber acknowledges
that the disclosures contained in this Section 4, among others, have been made
prior to Subscriber’s execution of this Agreement.  The Subscriber has carefully
considered these disclosures before making its investment decision.

 

AN INVESTMENT IN THE SHARES INVOLVES A HIGH DEGREE OF RISK, INCLUDING BUT NOT
LIMITED TO THE RISK OF LOSS OF THE TOTAL AMOUNT OF SUBSCRIBER’S INVESTMENT IN
THE SHARES AND THE RISKS SUMMARIZED BELOW:

 

--------------------------------------------------------------------------------


 

THE SHARES OF THE COMPANY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE. 
THE SHARES ARE OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENT OF THE SECURITIES ACT AND SUCH LAWS.  THE SHARES MAY NOT BE OFFERED
FOR SALE, SOLD, PLEDGED, OR OTHERWISE TRANSFERRED UNLESS SO REGISTERED OR
QUALIFIED, OR UNLESS AN EXEMPTION FROM REGISTRATION OR QUALIFICATION EXISTS.
 THE AVAILABILITY OF ANY EXEMPTION FROM REGISTRATION OR QUALIFICATION MUST BE
ESTABLISHED BY AN OPINION OF COUNSEL FOR SUBSCRIBER, WHICH OPINION OF COUNSEL
MUST BE REASONABLY SATISFACTORY TO THE COMPANY.  THE COMPANY HAS NO OBLIGATION
TO REGISTER THE SHARES UNDER THE SECURITIES ACT OR ANY STATE SECURITIES LAWS OR
OTHERWISE PROVIDE A MARKET FOR THE SHARES.  ONLY THE COMPANY CAN TAKE ACTION TO
REGISTER THE SHARES UNDER FEDERAL AND STATE SECURITIES LAWS, AND THE COMPANY IS
UNDER NO OBLIGATION TO TAKE SUCH ACTION.

 

THE COMPANY WILL NOT BE SUBJECT TO THE REPORTING REQUIREMENTS OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED, AND WILL NOT FILE REPORTS, PROXY STATEMENTS
AND OTHER INFORMATION WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

THE COMPANY IS IN ITS VERY EARLY DEVELOPMENT STAGES AND HAS NO REVENUES,
PRODUCTS OR SERVICES AND WILL NOT FOR SOME TIME.  NO PUBLIC MARKET FOR THE
SHARES CURRENTLY EXISTS OR IS LIKELY TO DEVELOP, AND THUS, SUBSCRIBER WILL NEED
TO BEAR THE ECONOMIC RISK OF SUBSCRIBER’S INVESTMENT FOR AN INDEFINITE PERIOD OF
TIME AND MAY NOT BE ABLE TO LIQUIDATE SUBSCRIBER’S INVESTMENT READILY.

 

NO ASSURANCE HAS BEEN MADE OR CAN BE MADE THAT ANY FINANCIAL BENEFITS WILL
RESULT FROM AN INVESTMENT IN THE SHARES.

 

THE COMPANY PRESENTLY INTENDS TO RETAIN EARNINGS FOR OPERATION OF THE COMPANY’S
BUSINESS AND DOES NOT ANTICIPATE PAYING CASH DIVIDENDS IN THE FORESEEABLE
FUTURE.

 

THE SUBSCRIBER MUST CONSULT WITH ITS OWN TAX ADVISOR WITH RESPECT TO THE TAX
CONSEQUENCES OF THIS INVESTMENT, INCLUDING THE EFFECT OF FEDERAL, STATE, LOCAL
AND FOREIGN TAX LAWS.

 

X.                                    Representations and Warranties of the
Undersigned.  The Subscriber hereby represents and warrants to the Company that:

 

i.                                          The Subscriber is a Delaware
corporation with its principal place of business and its headquarters in Salt
Lake City, Utah..

 

--------------------------------------------------------------------------------


 

ii.                                       The Subscriber has adequate means of
providing for the Subscriber’s current needs and possible personal
contingencies, and the Subscriber has no need now and anticipates no need in the
foreseeable future, to sell the Shares or any portion thereof for which the
Subscriber subscribes.  The Subscriber is able to bear the economic risks of
this investment, and consequently, without limiting the generality of the
foregoing, the Subscriber is able to hold the Shares for an indefinite period of
time.

 

iii.                                    The Subscriber is an “Accredited
Investor,” as such term is defined in Regulation D, promulgated under
Section 4(2) of the Securities Act, and has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Company.  The Subscriber represents that the
Subscriber is a sophisticated and well-informed investor.  The Subscriber
recognizes that (i) the Company is in its very early development stages and has
no revenues, products or services, and will not for some time and may never have
any revenues, products or services; and (ii) an investment in the Company
involves a very high degree of risk.

 

iv.                                   The Subscriber is acquiring the Shares for
the Subscriber’s own account for investment only and not with a view to the
distribution or resale thereof.

 

v.                                      The Subscriber has not offered or sold
any of the Shares and has no present intention of dividing the Shares with
others or of reselling or otherwise disposing of any of the Shares either
currently or after the passage of a fixed or determinable period of time or upon
the occurrence or non-occurrence of any predetermined event or circumstance.

 

vi.                                   The Subscriber is aware that the
Subscriber must bear the economic risk of an investment in the Company for an
indefinite period of time because: (i) the Shares have not been registered under
the Securities Act, or under the securities laws of any state, and, therefore,
cannot be sold unless they are subsequently registered under the Securities Act
and any applicable state securities laws or an exemption from registration is
available, and further that only the Company can take action to so register such
Shares and the Company is under no obligation and does not propose to attempt to
do so; and (ii) this Agreement provides that the Subscriber may not transfer (as
defined below) the Shares, in whole or in part, without compliance with the
terms hereof.

 

vii.                                The Subscriber (and the Subscriber’s
purchaser representative, if applicable) has received or been given access to
the corporate documents described in Section 2, a capitalization table set forth
on attached Exhibit “1” and other documents and records Subscriber has deemed
necessary to make a well-informed investment decision and has been given the
opportunity to meet with the officers of the Company and to have them answer any
questions regarding the terms and conditions of this particular investment, and
all such questions have been answered to the Subscriber’s full satisfaction.

 

--------------------------------------------------------------------------------


 

viii.                             The Subscriber has received no representations
from the Company or its employees or agents.  In making a decision to become a
holder of the Shares, the Subscriber has relied solely upon a review of the
documents mentioned in Section 5(g) above and independent investigations without
assistance of the Company.

 

ix.                                     The Subscriber understands and agrees
that the following restrictions and limitations are applicable to any purchase
and resale or other transfer of the Shares:

 

1.                                 The Subscriber agrees that the Shares shall
not be sold, assigned, transferred or otherwise disposed of (a “transfer”)
unless the Shares are then registered under the Securities Act and any
applicable state securities laws or, if such shares are not then so registered,
such transfer would be exempt from the registration requirements of the
Securities Act and such state laws as established by a written opinion of
counsel for Subscriber, which opinion of counsel must be reasonably satisfactory
to the Company;

 

2.                                 The Subscriber agrees that the Shares are
subject to a right of repurchase in favor of the Company which are set forth in
Sections 8 and 9 below and in the PD Agreement, and the Shares shall not to be
transferred unless permitted by the terms of Section 8 below.

 

3.                                 Legends will be placed on each certificate
now or hereafter evidencing the Shares in substantially the following form:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE
SECURITIES LAWS OF ANY STATE.  WITHOUT SUCH REGISTRATION, SUCH SECURITIES
MAY NOT BE SOLD, ASSIGNED, TRANSFERRED OR OTHERWISE DISPOSED OF, EXCEPT UPON
DELIVERY TO THE COMPANY OF AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY THAT REGISTRATION IS NOT REQUIRED FOR SUCH TRANSFER.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER, INCLUDING REPURCHASE OPTIONS IN FAVOR OF THE COMPANY, AS SET FORTH
IN A SUBSCRIPTION AGREEMENT AND A PRODUCT DEVELOPMENT AGREEMENT BETWEEN THE
COMPANY AND ORIGINAL PURCHASER OF SUCH SHARES.

 

x.                                        The Subscriber has all right and
authority to invest in the Shares and to execute and deliver this Agreement.

 

--------------------------------------------------------------------------------


 

xi.                                     This Agreement constitutes a legal,
valid and binding obligation of the Subscriber, enforceable against the
Subscriber in accordance with its terms, and the execution, delivery and
performance of this Agreement and the fulfillment and compliance with its
respective terms does not and will not conflict with, violate or cause a breach
of the terms, conditions or provisions of the Subscriber’s charter documents (if
applicable), any agreement, non-compete provision, contract or instrument to
which the Subscriber is a party or any judgment, order or decree to which the
Subscriber is subject.

 

The Subscriber understands that certain of the representations and warranties
set forth in this Section 5 are being provided to determine whether sales of the
Shares may be made pursuant to Section 4(2) of the Securities Act and similar
exemptions from applicable state securities laws.  The foregoing representations
and warranties are true and accurate as of the date of this Agreement.

 

Y.                                     Indemnification.  The Subscriber
acknowledges that the Subscriber understands the meaning and legal consequences
of the representations and warranties set forth in Section 5 hereof and that the
Company has relied or will rely upon such representations and warranties, and
the Subscriber hereby agrees to indemnify and hold harmless the Company and its
respective directors, officers, controlling persons, employees and agents from
and against any and all loss, claim, damage, liability or expense, and any
action in respect thereof, joint or several, to which any such person may become
subject, due to or arising out of a breach of any such representation or
warranty, together with all reasonable costs and expenses (including attorneys’
fees) incurred by any such person in connection with any action, suit,
proceeding, demand, assessment or judgment incident to any of the matters so
indemnified against under this Section 6.  Notwithstanding the foregoing,
however, no representation, warranty, acknowledgment or agreement made herein by
the Subscriber shall in any manner be deemed to constitute a waiver of any
rights granted to the Subscriber under federal or state securities laws.

 

Z.                                     Survival.  All representations,
warranties and covenants contained in this Agreement (including the
indemnification covenant contained in Section 6 above) shall survive the date of
this Agreement and the Company’s issuance of the Shares to the Subscriber.

 

AA.                         Restrictions on Transfer of the Shares.  The
Subscriber and any subsequent holder of the Shares (collectively, a “Holder”)
may not transfer any of the Shares, or any beneficial interest therein, unless:

 

(a)                                the Shares are then registered under the
Securities Act and any applicable state securities laws or, if such shares are
not then so registered, such transfer would be exempt from the registration
requirements of the Securities Act and such state laws as established by a
written opinion of counsel for Subscriber, which opinion of counsel must be
reasonably satisfactory to the Company;

 

ii.                                       such transfer complies with all other
applicable laws and regulations and contractual obligations applicable to or
binding on the Shares or the Holder;

 

--------------------------------------------------------------------------------


 

iii.                                    the transferee of such Shares or
interest (if other than the Company) agrees in writing (in such form as the
Company may require) to be bound by the provisions of this Section 8 and of
Sections 9, 10 and 11 below with respect to such Shares or interest and any
subsequent transfer thereof; and

 

i.                                          such transfer satisfies one or more
of the following conditions:

 

1.                                 such transfer is approved in advance by the
Company in writing;

 

2.                                 such transfer is made to the Company; or

 

3.                                 more than six months have elapsed since a
“Change of Control” (as defined in the PD Agreement) of the Subscriber shall
have occurred without the Company exercising the Company’s right to repurchase
the Shares.

 

Any transfer or purported transfer of any Shares, or any beneficial interest
therein, that is not permitted by this Section 8 shall be null and void, and
such Shares shall thereupon become subject to the Company’s right of repurchase
pursuant to Section 9 below.

 

BB.                             Rights of Repurchase.

 

a.                                       The Company shall have the right and
option (but not the obligation) to purchase all (or any lesser portion as the
Company may elect) of the Shares held by the Holder if the Holder transfers (or
purports to transfer) any Shares in violation of Section 8.

 

b.                                      The Holder shall immediately (and in no
event longer than ten days) after receipt of notice from the Company requesting
same assign and transfer back to the Company all right, title and interest in
and to the Shares and deliver to the Company physical possession of the
certificate(s) for all of the Shares without any additional payment or other
consideration and in accordance with the provisions of Section 9.2(g) of the PD
Agreement.

 

c.                                       The Company will be entitled to
exercise a repurchase right pursuant to Section 9(a) at any time prior to the
date that is six (6) months after the date on which the Company receives notice
of (or the President or the Secretary of the Company otherwise has actual
knowledge of) the events giving rise to such repurchase right (the “Repurchase
Period”).

 

d.                                      The purchase price payable by the
Company for any Shares for which it exercises a repurchase right pursuant to
Section 9(a) shall be the par value of the Shares.

 

e.                                       To exercise such repurchase right, the
Company must provide the Holder with a notice of exercise (a “Repurchase
Notice”) during the Repurchase Period.  The Repurchase Notice shall state that
the Company is exercising its repurchase right, the Shares for which the Company
is exercising its repurchase right, the purchase price payable by the Company
for such Shares (determined in accordance with

 

--------------------------------------------------------------------------------


 

Section 9(c)) and the date on which the repurchase of such Shares will be
settled (which date shall be no later than thirty (30) days after the Repurchase
Notice is delivered to the Holder).  The settlement of the Company’s repurchase
of such Shares will be effected by the Holder’s delivery to the Company of the
certificate(s) representing such Shares (properly endorsed for transfer), free
and clear of all liens and encumbrances, and such other instruments of transfer
as the Company may reasonably request, against payment by the Company to the
Holder of the purchase price in cash (by check or such other means as the
Company and such Holder may agree) or by cancellation of indebtedness owed by
the Holder to the Company.

 

CC.                             Termination of Restrictions.  Sections 8 and 9
shall terminate immediately upon the closing of, and shall not be applicable to,
the Company’s first firm commitment underwritten public offering of its Common
Stock pursuant to a registration statement under the Securities Act (excluding
registration statements relating to employee benefit plans or with respect to
corporate reorganizations or other transactions under Rule 145 of the Securities
Act) in which the gross public offering proceeds to the Company are not less
than thirty-five million dollars ($35,000,000).

 

DD.                           Market Stand Off.  Each Holder agrees that the
Company (or a representative of the underwriters) may, in connection with the
first firm commitment underwritten public offering of Common Stock of the
Company under the Securities Act, require that the Holder not sell, dispose of,
transfer, make any short sale of, grant any option for the purchase of, or enter
into any hedging or similar transaction with the same economic effect as a sale,
any shares of Common Stock or other securities of the Company held by such
Holder, for a period of time specified by the underwriter(s) (not to exceed two
hundred seventy (270) days) following the effective date of the registration
statement of the Company filed under the Securities Act.  The Holder further
agrees to execute and deliver such other agreements as may be reasonably
requested by the Company and/or the underwriter(s) that are consistent with the
foregoing or that are necessary to give further effect thereto.  In order to
enforce the foregoing covenants, the Company may impose stop-transfer
instructions with respect to the Holder’s capital stock of the Company until the
end of such period.

 

EE.                               Miscellaneous.

 

a.                                       Notwithstanding any of the
representations, warranties, acknowledgments or agreements made herein by the
Subscriber, the Subscriber does not thereby or in any other manner waive any
rights granted under federal or state securities laws.

 

b.                                      All notices or other communications
given or made hereunder shall be in writing and shall be delivered or mailed by
registered or certified mail, return receipt requested, postage prepaid, to the
Subscriber at the Subscriber’s address set forth below.

 

c.                                       Each party agrees to execute any and
all documents and to perform such other acts as may be necessary or expedient to
further the purposes of this Agreement and the transactions contemplated hereby.

 

--------------------------------------------------------------------------------


 

d.                                      Notwithstanding the location where this
Agreement may be executed by any parties hereto, the parties expressly agree
that all the terms and provisions hereof shall be construed in accordance with
and be governed by the laws of the State of Delaware, without giving effect to
any conflicts of law rule or principle that might require the application of the
laws of another jurisdiction.

 

e.                                       This Agreement constitutes the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersedes all prior written or oral and all contemporaneous oral agreements
and understandings relating to the subject matter hereof.

 

f.                                         This Agreement cannot be modified or
amended except in writing signed by the party against whom enforcement is
sought; provided that either party may waive provisions hereof intended solely
for the benefit of such party.

 

g.                                      Neither this Agreement nor any of the
rights, interests or obligations hereunder may be assigned or delegated by any
party hereto without the prior written consent of the other party.  This
Agreement is not intended to confer any rights or benefits on any person other
than the parties hereto.  This Agreement shall be binding upon successors and
permitted assignees.

 

h.                                      This Agreement may be executed in two or
more counterparts for the convenience of the parties hereto, all of which
together will constitute one and the same instrument.

 

i.                                          This Agreement shall be deemed to
have been jointly prepared by all parties hereto, and no ambiguity herein shall
be construed for or against any party based upon the identity of the author of
this Agreement or any portion hereof.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

 

COMPANY:

 

 

 

 

 

Womens3D, Inc., a Delaware corporation

 

 

 

 

 

By:

/s/ Scott Sanders

 

Scott Sanders, President

 

 

 

 

 

Company’s Address for Notices:

 

 

 

Womens3D, Inc.

 

 

 

4917 S. Congress Avenue

 

 

 

Austin, TX 78745

 

 

 

Attention: President

 

 

 

 

 

SUBSCRIBER:

 

 

 

TechniScan, Inc., a Delaware corporation

 

 

 

 

 

By:

/s/ Dave Robinson

 

Dave Robinson, President

 

 

 

 

 

Subscriber’s Address for Notices:

 

 

 

 

 

TechniScan, Inc.

 

3216 South Highland Drive, Suite 200

 

Salt Lake City, UT 84106

 

Attention: President

 

--------------------------------------------------------------------------------